      Case 3:21-cv-00055-RDM-CA Document 11 Filed 07/21/21 Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DORSEY HUNT,                                        Civil No. 3:21-cv-55

              Petitioner                            (Judge Mariani)

       V.


WARDEN ERIC BRADLEY,

              Respondent

                                          MEMORANDUM

       Presently before the Court is a petition for writ of habeas corpus pursuant to 28

U.S.C. § 2241 (Doc. 6), filed by Petitioner Dorsey Hunt ("Hunt"), a federal inmate in the

custody of the Federal Bureau of Prisons ("BOP"), incarcerated at the United States

Penitentiary, Canaan, in Waymart, Pennsylvania ("USP-Canaan"). Hunt seeks review of the

BOP's decision to deny him release to home confinement under the Coronavirus Aid, Relief,

and Economic Security ("CARES") Act. (Id.). The petition is ripe for disposition and, for the

reasons that follow, will be dismissed.

I.     Background

       Hunt is serving an 84-month term of imprisonment for conspiracy to distribute more

than 100 grams of heroin and more than 28 grams of cocaine base, imposed by the United

States District Court for the District of Vermont. (Doc. 7-1, p. 1, Declaration of Erin

Frymoyer ("Frymoyer Deel."),~ 3; see also Doc. 1, p. 1, Doc. 2, p. 19). His projected

release date is July 13, 2023, via good conduct time. (Doc. 7-1, Frymoyer Deel.~ 3).
      Case 3:21-cv-00055-RDM-CA Document 11 Filed 07/21/21 Page 2 of 6




          On May 25, 2020, Hunt filed Administrative Remedy Number 1022684-F1 with the

Warden of USP-Canaan. (Doc. 7-1, p. 2, Declaration of Erin Frymoyer ("Frymoyer

Declaration"), ,r 5; Doc. 7-1, p. 5). On June 5, 2020, the Warden reviewed Hunt's request

for compassionate release under the CARES Act. (Doc. 7-1, Frymoyer Declaration ,r 5;

Doc. 7-1, p. 6). The Warden informed Hunt that "[a]s a result of the COVID-19 pandemic,

the Attorney General directed the BOP to place inmates who are at a minimal risk of

recidivating in home confinement." (Doc. 7-1, p. 6) . The Warden determined Hunt "to be

ineligible for placement in Home Confinement" based on a Low recidivism risk Pattern

score. (Doc. 7-1, p. 6). On July 6, 2020, Hunt appealed this decision. (Id. at p. 4). On

August 20, 2020, the appeal was rejected because Hunt did not provide a copy of his BP-9,

or a receipt, or a verified photocopy. (Id.). Hunt was informed that the photocopy of the BP-

9 he provided was not acceptable. (Id.). He did not appeal the rejection to the Central

Office.

II.       Discussion

          Hunt challenges the denial of his pre-release placement via 28 U.S.C. § 2241.

Section 2241 "confers habeas jurisdiction to hear the petition of a federal prisoner who is

challenging not the validity but the execution of his sentence." Coady v. Vaughn , 251 F.3d

480, 485 (3d Cir. 2001 ).

          Respondent argues, inter alia, that the petition should be dismissed based on Hunt's

failure to exhaust his administrative remedies prior to seeking review in federal court. (Doc.


                                                2
      Case 3:21-cv-00055-RDM-CA Document 11 Filed 07/21/21 Page 3 of 6




7, pp. 3-7). Despite the absence of a statutory exhaustion requirement attached to§ 2241,

courts have consistently required a petitioner to exhaust administrative remedies prior to

bringing a habeas claim under§ 2241 . Cal/wood v. Enos, 230 F.3d 627, 634 (3d Cir. 2000);

Moscato v. Federal Bureau of Prisons, 98 F.3d 757, 760 (3d Cir. 1996). Exhaustion is

required "for three reasons: (1) allowing the appropriate agency to develop a factual record

and apply its expertise facilitates judicial review; (2) permitting agencies to grant the relief

requested conserves judicial resources; and (3) providing agencies the opportunity to

correct their own errors fosters administrative autonomy." Moscato, 98 F.3d at 761-62

(citing Bradshaw v. Carlson, 682 F.2d 1050, 1052 (3d Cir. 1981)). However, exhaustion of

administrative remedies is not required where exhaustion would not promote these goals.

See, e.g. , Gambino v. Morris, 134 F.3d 156, 171 (3d Cir. 1998) (exhaustion not required

where petitioner demonstrates futility) ; Lyons v. U.S. Marshals, 840 F.2d 202, 205 (3d Cir.

1988) (exhaustion may be excused where it "would be futile, if the actions of the agency

clearly and unambiguously violate statutory or constitutional rights , or if the administrative

procedure is clearly shown to be inadequate to prevent irreparable harm"); Carling v.

Peters, No. 00-2958, 2000 WL 1022959, at *2 (E.D. Pa. July 10, 2000) (exhaustion not

required where delay would subject petitioner to "irreparable injury").

       The BOP has established a multi-tier system whereby a federal prisoner may seek

formal review of any aspect of his imprisonment. 28 C.F.R. §§ 542.10-542. 19 (2005) . The

system first requires that an inmate present their complaint to staff before filing a request for


                                                 3
      Case 3:21-cv-00055-RDM-CA Document 11 Filed 07/21/21 Page 4 of 6




Administrative Remedy, which staff shall attempt to informally resolve. (Doc. 7, p. 4, n. 2,

citing 28 C.F.R. § 542.13(a)). If informal resolution is unsuccessful, an inmate may file a

formal written complaint to the Warden, on the appropriate form , within twenty calendar

days of the date on which was the basis of complaint occurred . (Id., citing 28 C.F.R. §
                                                       1
542.14). If the inmate is dissatisfied with the Warden s response, he may file an appeal to

the Regional Director within twenty calendar days. (Id., citing 28 C.F.R. § 542.15(a)) . The

Regional Director has thirty calendar days to respond. (Id., citing 28 C.F.R. § 542.18) .
                                                               1
Finally, if the inmate is dissatisfied with the Regional Director s response, that decision may

be appealed to the BOP's General Counsel at the Central Office within thirty calendar days
                                       1
from the date of the Regional Director s response. (Id., citing 28 C.F .R. § 542.15(a)).

       Hunt submitted a request for compassionate release on May 25, 2020. (Doc. 7-1 , p.

5). On June 5, 2020, the Warden notified him that he was "ineligible for placement in Home

Confinemenr based on a Low recidivism risk Pattern score. (Id. at p. 6). On July 6, 2020,

Hunt filed an appeal to the Regional Director. (Id. at p. 4). On August 20, 2020, the appeal

was rejected. (Id.). Hunt failed to appeal this rejection to the Central Office. Hunt does not

dispute this failure to exhaust. Instead, he asks this Court to excuse his failure to exhaust

based on futility, irreparable harm, and his belief that exhaustion is not required . (Doc. 9,

pp. 2-7; Doc. 10-1, pp. 2-6). However, courts within the Third Circuit have consistently

recognized that a petitioner challenging the fact, duration, or execution of his sentence-

including a request for release to home confinement-must first demonstrate that he has


                                                4
      Case 3:21-cv-00055-RDM-CA Document 11 Filed 07/21/21 Page 5 of 6




fully exhausted his available administrative remedies. See, e.g., Gottstein v. Finley, 2020

WL 3078028, at *3-4 (M.D. Pa. June 10, 2020) (dismissing without prejudice for his failure

to exhaust his administrative remedies petitioner's habeas petition requesting immediate

release to home confinement under the CARES Act); Cordaro v. Finley, 2020 WL 2084960,

at *5 (M.D. Pa. Apr. 3, 2020) (dismissing without prejudice petitioner's habeas petition for

his failure to exhaust his administrative remedies after his request for home confinement

under the CARES Act was denied by respondent); Chaparro v. Ortiz, 2020 WL 4251479, at

*5 (D.N.J. July 24, 2020) (dismissing for failure to exhaust administrative remedies habeas

petition requesting release to home confinement under the CARES Act); Furando v. Ortiz,

2020 WL 1922357 (D.N.J. Apr. 21, 2020) (dismissing without prejudice habeas petition

seeking immediate release to home confinement under the CARES Act due to his failure to

exhaust his BOP administrative remedies). Despite being aware of the BOP's exhaustion

requirements, Hunt failed to "avail[] himself of every process at every turn (which would

require all appeals to be timely pursued, etc.)." Spruill v. Gillis, 372 F.3d 218, 228 (3d Cir.

2004). A single rejection of an initial grievance, and any delays in processing an appeal, do

not render the administrative review process unavailable or futile. Hunt fails to identify BOP

actions that would clearly and unambiguously violate statutory or constitutional rights , and

he has not advanced a plausible argument that would permit this Court to find that

exhaustion of his administrative remedies would subject him to irreparable injury.

Consequently, the petition will be dismissed for failure to exhaust administrative remedies.


                                                5
       Case 3:21-cv-00055-RDM-CA Document 11 Filed 07/21/21 Page 6 of 6




To hold otherwise would frustrate the purposes of the exhaustion doctrine by allowing Hunt

to invoke the judicial process despite failing to complete administrative review.

Ill.   Conclusion

       Based on the foregoing, the petition for writ of habeas corpus pursuant to 28 U.S.C.

§ 2241 will be dismissed without prejudice. A separate Order shall issue.




                                            Robert D. Mariani
                                            United States District Judge
Dated: July   4,_,2021




                                               6
